UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q Amendment No. 1 x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:September 30, 2010 (First Quarter) o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to COMMISSION FILE NUMBER 000-52488 INFRAX SYSTEMS, INC. (Exact name of Registrant as specified in charter) NEVADA 20-2583185 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 6365 53rd Street N, Pinellas Park, FL 33781 (Address of principal executive offices) (ZIP Code) (727) 498-8514 (Registrant's telephone no., including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox The number of shares outstanding of each of the issuer’s classes of common equity, as of February 22, 2011 was 2,835,417,440 shares. Transitional Small Business Disclosure Format (Check one): Yeso No x REASON FOR AMENDMENT We are filing amendment number one to our previous filing for the three month period ended September 30, 2010, for the purpose of updating and corrections to our certifications.No other information presented in our prior filing has been amended. SIGNATURES In accordance with the requirements of the Exchange Act, the registrant cause this report to be signed on its behalf by the undersigned, thereunto duly authorized. Infrax Systems, Inc. (Registrant) Date: February 22, 2011 By: /s/ Paul J. Aiello Paul J. Aiello Principal Executive Officer Date: February 22, 2011 By: /s/ Peter Messineo Peter Messineo Principal Financial & Accounting Officer
